                                          Case 3:21-cv-00679-EMC Document 25 Filed 05/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                   Case No. 21-cv-00679-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   9             v.                                        MOTION TO DISMISS WITH LEAVE
                                                                                           TO AMEND
                                  10     JOSE A MONTES, et al.,
                                                                                           Docket No. 8
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Brian Whitaker has sued Villa Montes Hotel, L.P. (the “Hotel”) and its owners for

                                  15   violations of the federal Americans with Disabilities Act (“ADA”) and the California Unruh Civil

                                  16   Rights Act. As in other cases that have been filed by Mr. Whitaker or another individual

                                  17   represented by the same counsel, the main issue is whether Defendants have violated an ADA

                                  18   regulation, 28 C.F.R. § 36.302(e)(1)(ii) which provides in relevant part as follows:

                                  19                  A public accommodation that owns, leases (or leases to), or operates
                                                      a place of lodging shall, with respect to reservations made by any
                                  20                  means, including by telephone, in-person, or through a third party –
                                  21                  ....
                                  22                  (ii)    [i]dentify and describe accessible features in the hotels and
                                                              guest rooms offered through its reservations service in
                                  23                          enough detail to reasonably permit individuals with
                                                              disabilities to assess independently whether a given hotel or
                                  24                          guest room meets his or her accessibility needs.
                                  25   28 C.F.R. § 36.302(e)(1)(ii).

                                  26          Currently pending before the Court is Defendants’ motion to dismiss. Having considered

                                  27   the parties’ briefs and accompanying submissions, as well as the oral argument of counsel, and for

                                  28   the reasons stated on the record and as memorialized and supplemented herein, the Court hereby
                                           Case 3:21-cv-00679-EMC Document 25 Filed 05/07/21 Page 2 of 3




                                   1   GRANTS the motion to dismiss but with leave to amend.

                                   2          As an initial matter, the Court does not take judicial notice of the website information

                                   3   submitted by Mr. Whitaker – information which he argues represents the state of the website when

                                   4   he visited it in January 2021.1 First, that website information comes from a URL that does not

                                   5   match the URL provided in the complaint. Second, the URL does not take a person to the website

                                   6   information provided by Mr. Whitaker but rather to the website information provided by

                                   7   Defendants in their own request for judicial notice.

                                   8          In contrast to the above, the Court does take judicial notice of the website information

                                   9   submitted by Defendants. That website information comes from a URL that matches the URL

                                  10   provided in the complaint. Furthermore, there is no dispute by Mr. Whitaker that the website

                                  11   information matches what can currently be found on Defendants’ website.

                                  12          The website information submitted by Defendants contains a significant amount of
Northern District of California
 United States District Court




                                  13   accessibility information – it is comparable to, if not more than, that provided by other hotels

                                  14   where courts (including this Court) have held, at the 12(b)(6) phase, in favor of the defendant.

                                  15   See, e.g., Love v. Ashford San Francisco II LP, No. C-20-8458 EMC (N.D. Cal.) (Docket No. 24)

                                  16   (order granting defendant’s motion to dismiss). Accordingly, for reasons similar to those

                                  17   articulated in Love, the Court grants Defendants’ motion to dismiss. Although Mr. Whitaker has

                                  18   cited one case in support of his position, Garcia v. Patel & Joshi Hosp. Corp., No. EDCV 20-2666

                                  19   JGB (PVCx), 2021 U.S. Dist. LEXIS 67028 (C.D. Cal. Mar. 19, 2021), that case is distinguishable

                                  20   as the website at issue provided more limited information.

                                  21          The Court, however, shall give Mr. Whitaker leave to amend. Mr. Whitaker has asserted

                                  22   that, several weeks before he filed the complaint, he or someone on his behalf visited the website

                                  23   for the Hotel and saw the website information contained in his request for judicial notice.

                                  24   According to Mr. Whitaker, at some point thereafter, Defendants changed their website to include

                                  25

                                  26   1
                                        No foundation for such is laid for the exhibit. Assuming that a foundation were laid, that would
                                  27   demonstrate why judicial notice would not be proper. See Fed. R. Evid. 201(b) (providing that a
                                       “court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
                                  28   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
                                       determined from sources whose accuracy cannot reasonably be questioned”).
                                                                                          2
                                          Case 3:21-cv-00679-EMC Document 25 Filed 05/07/21 Page 3 of 3




                                   1   more information on accessibility. If Mr. Whitaker can plead (and ultimately prove) such in good

                                   2   faith, then he may have a viable claim, whether under federal and/or state law. Although

                                   3   Defendants have argued that there could be no federal claim because the ADA only allows for

                                   4   injunctive relief, and the website currently complies with the ADA and its regulations, the Court

                                   5   does not prejudge any argument of mootness other than to note it will have to assess the likelihood

                                   6   of Defendants returning to a noncompliant website should a mootness issue arise.

                                   7          Mr. Whitaker has until June 7, 2021, to file an amended complaint.

                                   8          This order disposes of Docket No. 8.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: May 7, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
